--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.23
 
 
AMENDMENT NO. 1 TO STOCK AND WARRANT PURCHASE AGREEMENT
 
 
THIS AMENDMENT TO STOCK AND WARRANT PURCHASE AGREEMENT (“Amendment”) is made as
of the thirtieth day of March, 2009 by and among Balqon Corporation, a Nevada
corporation (the “Company”) and Marlin Financial Group, Inc. (“Marlin”) to be
effective as of June 4, 2008.

 
Recitals
 
A.           On October 24, 2008, the Company assumed the rights and obligations
of Balqon Corporation, a California corporation (“Balqon California”), under
that certain Stock and Warrant Purchase Agreement, dated August 28, 2008, by and
between Balqon California and Marlin (the “Initial Agreement”).
 
B.           A review of the records of Balqon California evidences that while
the Initial Agreement was memorialized on August 28, 2008, Balqon California and
Marlin intended on entering into such agreement, and in fact entered into such
agreement orally, on June 4, 2008.
 
C.           Certain terms set forth in the Initial Agreement does not evidence
the intent of Balqon California and Marlin on June 4, 2008.
 
D.           Accordingly, the Company and Marlin desire to amend certain
provisions of the Initial Agreement to accurately set forth their intentions and
agreements on June 4, 2008.


Agreement
 
NOW THEREFORE, in consideration of the foregoing premises and the respective
promises and agreements of the parties set forth herein, the parties hereto
agree as follows:
 
1.  
Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Initial Agreement.

 
2.  
Amendments.

 
2.1.  
The Initial Agreement is hereby amended by deleting any reference to August 28,
2008, or August __ 2008, and replacing such reference with June 4, 2008.

 
2.2.  
Section 1.3 to the Initial Agreement is hereby amended by deleting such section
in its entirety and inserting in its place the following:

 
“1.3           Warrants and Warrant Shares: Investor shall be issued the
Warrants in the form attached as Exhibit A such that (i) one third of the
Warrants (i.e. Warrants to purchase 243,060 shares of Common Stock) shall have
an exercise price of $1.50 per share and shall terminate at the close of
business on the day preceding June 10, 2010, (ii) one third of the Warrants
(i.e. Warrants to purchase 243,060 shares of Common Stock) shall have an
exercise price of $2.00 per share and shall terminate at the close of business
on the day preceding June 10, 2011, and (iii) one third of the Warrants (i.e.
Warrants to purchase 243,060 shares of Common Stock) shall have an exercise
price of $2.50 per share and shall terminate at the at the close of business on
the day preceding June 10, 2012.”
 
1

--------------------------------------------------------------------------------


 
2.3.  
Section 3.7(c) of the Initial Agreement is hereby amended by deleting subsection
(iii) to Section 3.7(c) in its entirety and inserting in its place the
following:

 
“(iii) Investor will not Transfer a greater percentage of the securities held by
Investor on the date hereof than the percentage of securities Samra will have
already Transferred of the total number of securities held by Samra on the date
hereof.”
 
3.  
Miscellaneous.  Except as modified and amended pursuant to this Amendment, the
Initial Agreement shall remain in full force and effect.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.

 


 
[signature page follows]
 
2

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Amendment No. 1 to Warrant and Stock Purchase Agreement as of the
date first above written.
 

The Company:  Balqon Corporation          
 
By:
/s/ B. Samra      
Name : B. Samra
Title: Chief Executive Officer
 

 

Marlin: MARLIN FINANCIAL GROUP, INC.          
 
By:
/s/ Mark Levin      
Name : Mark Levin
Title: President
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 


STOCK PURCHASE WARRANT


BALQON CORPORATION
 


 
Original Issue Date: June 4, 2008
 
THIS CERTIFIES that, for value received, Marlin Financial Group (the “Holder”),
is entitled, upon the terms and subject to the conditions hereinafter set forth,
to subscribe for and purchase, from BALQON CORPORATION, a California corporation
(the “Company”), at any time upon the terms and subject to the conditions set
forth herein, from the Company, 243,060 shares of common stock (“Common Stock”)
of the Company (the “Warrant Shares”).  The exercise price of one share of
Common Stock under this Warrant shall be $1.50 (“Exercise Price”), subject to
adjustment as provided herein.  If the purchase rights represented by this
Warrant are not exercised before the close of business on the day preceding June
30, 2010, this Warrant shall be void.
 
1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 3 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.
 
 
4

--------------------------------------------------------------------------------

 
 
2.           Investment Representations.
 
(a)           Holder confirms that it has been given sufficient access to
information regarding the Company and in connection with its decision to receive
this Warrant, including any common stock issuable upon the exercise of this
Warrant (collectively, the “Securities”), including the opportunity to ask
questions of, and receive answers from, persons acting on behalf of Company and
concerning Company’s financial affairs, prospects and condition.
 
(b)           Holder represents and warrants that (i) it is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Securities to Holder has occurred only in the United States;
(ii) Holder, by reason of its business or financial expertise, has the capacity
to protect its own interests in connection with its acquisition of the
Securities; and (iii) Holder is an “accredited investor” as defined in Rule 501
of Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(c)           Holder represents, warrants and covenants that it shall acquire
the Securities for its own account and not for the account or on behalf of
others, and it is doing so with the intent of retaining such Securities as an
investment and without the current intent to redistribute such Securities.
 
(d)           Holder acknowledges that: (i) no securities commission or similar
authority has reviewed or passed on the merits of the Securities; (ii) there is
no government or other insurance covering such Securities; and (iii) there are
risks associated with the acquisition of the Securities.
 
(e)           Holder acknowledges that (i) it must and shall bear the economic
risk of holding the Securities, which may be for an indefinite period of time,
because at the time such Securities are issued they will not have been
registered under the Securities Act or any other securities law and, therefore,
cannot be sold unless they are subsequently registered under applicable federal
and state securities laws or an exemption from such registration is available;
(ii) the Securities may not be resold or transferred on the official stock
transfer records of Company without furnishing to Company an opinion of counsel
reasonably acceptable to Company that such sale or transfer of the Securities
will not violate the registration provisions of applicable federal and state
securities laws; and (iii) certificates representing the Securities shall have
endorsed on them a restrictive legend to this effect.
 
(f)           Holder acknowledges that Company is relying on the
representations, warranties, covenants and acknowledgments in this Section 2 to
ensure that the Securities can be issued in reliance on exemptions from
registration requirements under United States federal and state securities laws.
 
3.           Exercise of Warrant.
 
(a)           The purchase rights represented by this Warrant are exercisable by
the Holder by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon payment in cash, certified check or wire transfer of
funds, of the aggregate Exercise Price for that number of Warrant Shares then
being purchased.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date.  As promptly as
practicable on or after such date and in any event within ten (10) days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise.  In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.  Each exercise hereof shall constitute the
reaffirmation by the holder hereof that the representations and warranties
contained in Section 2 of this Warrant true and correct in all material respects
with respect to the Holder of the Warrant as of the time of such exercise.
 
4.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.
 
5.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.  The Holder of the Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.
 
6.           No Rights as Stockholders.  This Warrant does not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise thereof.  Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Holder of this Warrant) any legal or equitable right, remedy or claim, it
being agreed that this Warrant shall be for the sole and exclusive benefit of
the Company and the Holder of this Warrant.
 
7.           Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.
 
9.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.
 
10.           Transferability and Nonnegotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
11.           Compliance With Securities Laws.
 
(a)           The Holder of this Warrant represents and warrants that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any state securities laws.  Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.
 
(b)           This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):
 
 
7

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
12.           Early Termination and Reclassification.
 
(a)           Merger, Sale of Assets, etc.  If all or any portion of this
Warrant is exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control.  If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share.  If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the General Corporation Law of the State of California), or ten (10) days prior
to the closing of such transaction (or such longer period if required by the
General Corporation Law of the State of California), whichever is earlier, and
shall also notify the holder of this Warrant of the final approval of such
transaction.
 
(b)           Reclassification, etc.  If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change.  If shares of the
Company’s Common Stock are subdivided or combined into a greater or smaller
number of shares of Common Stock, the purchase price under this Warrant shall be
proportionately reduced in case of subdivision of shares or proportionately
increased in the case of combination of shares and the number of shares of
Common Stock purchasable under this Warrant shall be proportionally increased in
the case of a subdivision and decreased in the case of combination, in all cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Cash Distributions.  No adjustment on account of cash dividends or
interest on the Company’s Common Stock or other securities purchasable hereunder
will be made to the purchase price under this Warrant .
 
(d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of the
Company’s Common Stock upon the exercise of the purchase rights under this
Warrant.
 
13.           Miscellaneous.
 
(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.  This Warrant shall be binding upon any
successors or assigns of the Company.  This Warrant shall constitute a contract
under the laws of the State of California and for all purposes shall be
construed in accordance with and governed by the laws of said state.
 
(b)           Restrictions.  The holder hereof acknowledges that the Common
Stock acquired upon the exercise of this Warrant may have restrictions upon its
resale imposed by state and federal securities laws.
 
(c)           Entire Agreement and Amendments.  This Warrant constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Holder with respect to the subject matter hereof, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.
 
(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex, facsimile or e-mail, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier.  All notices shall be addressed as follows: if
to the Holder of the Warrant, at its address as set forth in the Company’s books
and records and, if to the Company, at the address as follows, or at such other
address as the Holder of the Warrant, or the Company may designate by ten days’
advance written notice to the other:
 
 
9

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Balqon Corporation
1701 E. Edinger, Unit E-3
Santa Ana, California 92705
If to Holder:
________________________________
 
________________________________
 
________________________________
 
(e)           Binding Agreement; Assignment.  The terms and conditions of this
Warrant shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Warrant,
express or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Warrant.  This
Warrant may not be assigned by Holder (other than to a Related Person) without
the prior written consent of the Company.  “Related Person” shall mean with
respect to any Holder (i) any affiliate of such person, (ii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or general partner, is such Holder or any affiliate of such
Holder or any member, partner, officer or employee of such Holder or any
affiliate of such Holder, (iii) any member or partner of any Holder specified in
clause (i) or (ii) above, and (iv) any officer or employee of any person
specified in clause (i), (ii) or (iii) above.
 
(signature page follows)
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.
 

  BALQON CORPORATION          
Date
By:
        Balwinder Samra, President  

 

Name of Holder:   Marlin Financial Group                        
 
   
 
 
(Signature)
 
   
 
   
 
   
 
  Address:                                                Telephone:            
Facsimile:             

 
 
11

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE
 
To:           BALQON CORPORATION
 
(1)           The undersigned hereby elects to purchase ____________ shares of
Common Stock  of BALQON CORPORATION pursuant to the provisions of Section 3(a)
of the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.
 
(3)           In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 2 of this Warrant are
true and correct in all material respects.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
 
   
Name 
 

 
(5)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
(Date)
   
Signature
 

 
 
12

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
           

 
and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws.  Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.
 

Dated:
 
   
 
 

     
Signature of Holder
 

 
 
13

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 


STOCK PURCHASE WARRANT


BALQON CORPORATION
 


 
Original Issue Date: June 4, 2008
 
THIS CERTIFIES that, for value received, Marlin Financial Group (the “Holder”),
is entitled, upon the terms and subject to the conditions hereinafter set forth,
to subscribe for and purchase, from BALQON CORPORATION, a California corporation
(the “Company”), at any time upon the terms and subject to the conditions set
forth herein, from the Company, 243,060 shares of common stock (“Common Stock”)
of the Company (the “Warrant Shares”).  The exercise price of one share of
Common Stock under this Warrant shall be $2.00 (“Exercise Price”), subject to
adjustment as provided herein.  If the purchase rights represented by this
Warrant are not exercised before the close of business on the day preceding June
30, 2011, this Warrant shall be void.
 
1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 3 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.
 
 
14

--------------------------------------------------------------------------------

 
 
2.           Investment Representations.
 
(a)           Holder confirms that it has been given sufficient access to
information regarding the Company and in connection with its decision to receive
this Warrant, including any common stock issuable upon the exercise of this
Warrant (collectively, the “Securities”), including the opportunity to ask
questions of, and receive answers from, persons acting on behalf of Company and
concerning Company’s financial affairs, prospects and condition.
 
(b)           Holder represents and warrants that (i) it is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Securities to Holder has occurred only in the United States;
(ii) Holder, by reason of its business or financial expertise, has the capacity
to protect its own interests in connection with its acquisition of the
Securities; and (iii) Holder is an “accredited investor” as defined in Rule 501
of Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(c)           Holder represents, warrants and covenants that it shall acquire
the Securities for its own account and not for the account or on behalf of
others, and it is doing so with the intent of retaining such Securities as an
investment and without the current intent to redistribute such Securities.
 
(d)           Holder acknowledges that: (i) no securities commission or similar
authority has reviewed or passed on the merits of the Securities; (ii) there is
no government or other insurance covering such Securities; and (iii) there are
risks associated with the acquisition of the Securities.
 
(e)           Holder acknowledges that (i) it must and shall bear the economic
risk of holding the Securities, which may be for an indefinite period of time,
because at the time such Securities are issued they will not have been
registered under the Securities Act or any other securities law and, therefore,
cannot be sold unless they are subsequently registered under applicable federal
and state securities laws or an exemption from such registration is available;
(ii) the Securities may not be resold or transferred on the official stock
transfer records of Company without furnishing to Company an opinion of counsel
reasonably acceptable to Company that such sale or transfer of the Securities
will not violate the registration provisions of applicable federal and state
securities laws; and (iii) certificates representing the Securities shall have
endorsed on them a restrictive legend to this effect.
 
(f)           Holder acknowledges that Company is relying on the
representations, warranties, covenants and acknowledgments in this Section 2 to
ensure that the Securities can be issued in reliance on exemptions from
registration requirements under United States federal and state securities laws.
 
3.           Exercise of Warrant.
 
(a)           The purchase rights represented by this Warrant are exercisable by
the Holder by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon payment in cash, certified check or wire transfer of
funds, of the aggregate Exercise Price for that number of Warrant Shares then
being purchased.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date.  As promptly as
practicable on or after such date and in any event within ten (10) days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise.  In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.  Each exercise hereof shall constitute the
reaffirmation by the holder hereof that the representations and warranties
contained in Section 2 of this Warrant true and correct in all material respects
with respect to the Holder of the Warrant as of the time of such exercise.
 
4.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.
 
5.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.  The Holder of the Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.
 
6.           No Rights as Stockholders.  This Warrant does not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise thereof.  Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Holder of this Warrant) any legal or equitable right, remedy or claim, it
being agreed that this Warrant shall be for the sole and exclusive benefit of
the Company and the Holder of this Warrant.
 
7.           Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.
 
 
16

--------------------------------------------------------------------------------

 
 
8.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.
 
9.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.
 
10.           Transferability and Nonnegotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
11.           Compliance With Securities Laws.
 
(a)           The Holder of this Warrant represents and warrants that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any state securities laws.  Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.
 
(b)           This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):
 
 
17

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
12.           Early Termination and Reclassification.
 
(a)           Merger, Sale of Assets, etc.  If all or any portion of this
Warrant is exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control.  If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share.  If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the General Corporation Law of the State of California), or ten (10) days prior
to the closing of such transaction (or such longer period if required by the
General Corporation Law of the State of California), whichever is earlier, and
shall also notify the holder of this Warrant of the final approval of such
transaction.
 
(b)           Reclassification, etc.  If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change.  If shares of the
Company’s Common Stock are subdivided or combined into a greater or smaller
number of shares of Common Stock, the purchase price under this Warrant shall be
proportionately reduced in case of subdivision of shares or proportionately
increased in the case of combination of shares and the number of shares of
Common Stock purchasable under this Warrant shall be proportionally increased in
the case of a subdivision and decreased in the case of combination, in all cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Cash Distributions.  No adjustment on account of cash dividends or
interest on the Company’s Common Stock or other securities purchasable hereunder
will be made to the purchase price under this Warrant .
 
(d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of the
Company’s Common Stock upon the exercise of the purchase rights under this
Warrant.
 
13.           Miscellaneous.
 
(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.  This Warrant shall be binding upon any
successors or assigns of the Company.  This Warrant shall constitute a contract
under the laws of the State of California and for all purposes shall be
construed in accordance with and governed by the laws of said state.
 
(b)           Restrictions.  The holder hereof acknowledges that the Common
Stock acquired upon the exercise of this Warrant may have restrictions upon its
resale imposed by state and federal securities laws.
 
(c)           Entire Agreement and Amendments.  This Warrant constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Holder with respect to the subject matter hereof, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.
 
(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex, facsimile or e-mail, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier.  All notices shall be addressed as follows: if
to the Holder of the Warrant, at its address as set forth in the Company’s books
and records and, if to the Company, at the address as follows, or at such other
address as the Holder of the Warrant, or the Company may designate by ten days’
advance written notice to the other:
 
 
19

--------------------------------------------------------------------------------

 
 
If to the Company:

 
Balqon Corporation
1701 E. Edinger, Unit E-3
Santa Ana, California 92705
If to Holder:
 
________________________________
 
________________________________
 
________________________________
 
(e)           Binding Agreement; Assignment.  The terms and conditions of this
Warrant shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Warrant,
express or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Warrant.  This
Warrant may not be assigned by Holder (other than to a Related Person) without
the prior written consent of the Company.  “Related Person” shall mean with
respect to any Holder (i) any affiliate of such person, (ii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or general partner, is such Holder or any affiliate of such
Holder or any member, partner, officer or employee of such Holder or any
affiliate of such Holder, (iii) any member or partner of any Holder specified in
clause (i) or (ii) above, and (iv) any officer or employee of any person
specified in clause (i), (ii) or (iii) above.
 
(signature page follows)
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.
 

  BALQON CORPORATION          
Date
By:
        Balwinder Samra, President  

 

Name of Holder:   Marlin Financial Group                        
 
   
 
 
(Signature)
 
   
 
   
 
   
 
  Address:                                                Telephone:            
Facsimile:             

 
 
21

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
To:           BALQON CORPORATION
 
(1)           The undersigned hereby elects to purchase ____________ shares of
Common Stock  of BALQON CORPORATION pursuant to the provisions of Section 3(a)
of the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.
 
(3)           In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 2 of this Warrant are
true and correct in all material respects.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
 
   
Name 
 

 
(5)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
(Date)
   
Signature
 

 
 
22

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
           

 
and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws.  Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.
 

Dated:
 
   
 
 

     
Signature of Holder
 

 
 
23

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 


STOCK PURCHASE WARRANT


BALQON CORPORATION
 


 
Original Issue Date: June 4, 2008
 
THIS CERTIFIES that, for value received, Marlin Financial Group (the “Holder”),
is entitled, upon the terms and subject to the conditions hereinafter set forth,
to subscribe for and purchase, from BALQON CORPORATION, a California corporation
(the “Company”), at any time upon the terms and subject to the conditions set
forth herein, from the Company, 243,060 shares of common stock (“Common Stock”)
of the Company (the “Warrant Shares”).  The exercise price of one share of
Common Stock under this Warrant shall be $2.50 (“Exercise Price”), subject to
adjustment as provided herein.  If the purchase rights represented by this
Warrant are not exercised before the close of business on the day preceding June
30, 2012, this Warrant shall be void.
 
1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 3 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.
 
 
24

--------------------------------------------------------------------------------

 
 
2.           Investment Representations.
 
(a)           Holder confirms that it has been given sufficient access to
information regarding the Company and in connection with its decision to receive
this Warrant, including any common stock issuable upon the exercise of this
Warrant (collectively, the “Securities”), including the opportunity to ask
questions of, and receive answers from, persons acting on behalf of Company and
concerning Company’s financial affairs, prospects and condition.
 
(b)           Holder represents and warrants that (i) it is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Securities to Holder has occurred only in the United States;
(ii) Holder, by reason of its business or financial expertise, has the capacity
to protect its own interests in connection with its acquisition of the
Securities; and (iii) Holder is an “accredited investor” as defined in Rule 501
of Regulation D of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(c)           Holder represents, warrants and covenants that it shall acquire
the Securities for its own account and not for the account or on behalf of
others, and it is doing so with the intent of retaining such Securities as an
investment and without the current intent to redistribute such Securities.
 
(d)           Holder acknowledges that: (i) no securities commission or similar
authority has reviewed or passed on the merits of the Securities; (ii) there is
no government or other insurance covering such Securities; and (iii) there are
risks associated with the acquisition of the Securities.
 
(e)           Holder acknowledges that (i) it must and shall bear the economic
risk of holding the Securities, which may be for an indefinite period of time,
because at the time such Securities are issued they will not have been
registered under the Securities Act or any other securities law and, therefore,
cannot be sold unless they are subsequently registered under applicable federal
and state securities laws or an exemption from such registration is available;
(ii) the Securities may not be resold or transferred on the official stock
transfer records of Company without furnishing to Company an opinion of counsel
reasonably acceptable to Company that such sale or transfer of the Securities
will not violate the registration provisions of applicable federal and state
securities laws; and (iii) certificates representing the Securities shall have
endorsed on them a restrictive legend to this effect.
 
(f)           Holder acknowledges that Company is relying on the
representations, warranties, covenants and acknowledgments in this Section 2 to
ensure that the Securities can be issued in reliance on exemptions from
registration requirements under United States federal and state securities laws.
 
3.           Exercise of Warrant.
 
(a)           The purchase rights represented by this Warrant are exercisable by
the Holder by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon payment in cash, certified check or wire transfer of
funds, of the aggregate Exercise Price for that number of Warrant Shares then
being purchased.
 
 
25

--------------------------------------------------------------------------------

 
 
(b)           This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Common Stock
issuable upon such exercise shall be treated for all purposes as the holder of
record of such shares as of the close of business on such date.  As promptly as
practicable on or after such date and in any event within ten (10) days
thereafter, the Company at its expense shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of shares issuable upon such exercise.  In the event that this Warrant is
exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.  Each exercise hereof shall constitute the
reaffirmation by the holder hereof that the representations and warranties
contained in Section 2 of this Warrant true and correct in all material respects
with respect to the Holder of the Warrant as of the time of such exercise.
 
4.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.
 
5.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.  The Holder of the Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.
 
6.           No Rights as Stockholders.  This Warrant does not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise thereof.  Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Holder of this Warrant) any legal or equitable right, remedy or claim, it
being agreed that this Warrant shall be for the sole and exclusive benefit of
the Company and the Holder of this Warrant.
 
7.           Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.
 
 
26

--------------------------------------------------------------------------------

 
 
8.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.
 
9.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.
 
10.           Transferability and Nonnegotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
11.           Compliance With Securities Laws.
 
(a)           The Holder of this Warrant represents and warrants that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any state securities laws.  Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.
 
(b)           This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):
 
 
27

--------------------------------------------------------------------------------

 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
12.           Early Termination and Reclassification.
 
(a)           Merger, Sale of Assets, etc.  If all or any portion of this
Warrant is exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control.  If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share.  If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the General Corporation Law of the State of California), or ten (10) days prior
to the closing of such transaction (or such longer period if required by the
General Corporation Law of the State of California), whichever is earlier, and
shall also notify the holder of this Warrant of the final approval of such
transaction.
 
(b)           Reclassification, etc.  If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change.  If shares of the
Company’s Common Stock are subdivided or combined into a greater or smaller
number of shares of Common Stock, the purchase price under this Warrant shall be
proportionately reduced in case of subdivision of shares or proportionately
increased in the case of combination of shares and the number of shares of
Common Stock purchasable under this Warrant shall be proportionally increased in
the case of a subdivision and decreased in the case of combination, in all cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
 
28

--------------------------------------------------------------------------------

 
 
(c)           Cash Distributions.  No adjustment on account of cash dividends or
interest on the Company’s Common Stock or other securities purchasable hereunder
will be made to the purchase price under this Warrant .
 
(d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of the
Company’s Common Stock upon the exercise of the purchase rights under this
Warrant.
 
13.           Miscellaneous.
 
(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.  This Warrant shall be binding upon any
successors or assigns of the Company.  This Warrant shall constitute a contract
under the laws of the State of California and for all purposes shall be
construed in accordance with and governed by the laws of said state.
 
(b)           Restrictions.  The holder hereof acknowledges that the Common
Stock acquired upon the exercise of this Warrant may have restrictions upon its
resale imposed by state and federal securities laws.
 
(c)           Entire Agreement and Amendments.  This Warrant constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Holder with respect to the subject matter hereof, and may not be
modified adversely to the Holder’s interest except by means of a writing signed
by the Company and the Holder.
 
(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex, facsimile or e-mail, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier.  All notices shall be addressed as follows: if
to the Holder of the Warrant, at its address as set forth in the Company’s books
and records and, if to the Company, at the address as follows, or at such other
address as the Holder of the Warrant, or the Company may designate by ten days’
advance written notice to the other:
 
 
29

--------------------------------------------------------------------------------

 
 
If to the Company:

 
Balqon Corporation
1701 E. Edinger, Unit E-3
Santa Ana, California 92705
If to Holder:

 
________________________________
 
________________________________
 
________________________________
 
(e)           Binding Agreement; Assignment.  The terms and conditions of this
Warrant shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Warrant,
express or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Warrant.  This
Warrant may not be assigned by Holder (other than to a Related Person) without
the prior written consent of the Company.  “Related Person” shall mean with
respect to any Holder (i) any affiliate of such person, (ii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or general partner, is such Holder or any affiliate of such
Holder or any member, partner, officer or employee of such Holder or any
affiliate of such Holder, (iii) any member or partner of any Holder specified in
clause (i) or (ii) above, and (iv) any officer or employee of any person
specified in clause (i), (ii) or (iii) above.
 
(signature page follows)
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.
 

  BALQON CORPORATION          
Date
By:
        Balwinder Samra, President  

 

Name of Holder:   Marlin Financial Group                        
 
   
 
 
(Signature)
 
   
 
   
 
   
 
  Address:                                                Telephone:            
Facsimile:             

 
 
31

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
To:           BALQON CORPORATION
 
(1)           The undersigned hereby elects to purchase ____________ shares of
Common Stock  of BALQON CORPORATION pursuant to the provisions of Section 3(a)
of the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.
 
(3)           In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 2 of this Warrant are
true and correct in all material respects.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
 
   
Name 
 

 
(5)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
 
   
 
 

     
Name 
           
 
   
 
 
(Date)
   
Signature
 

 
 
32

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
           

 
and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws.  Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.
 

Dated:
 
   
 
 

     
Signature of Holder
 

 